DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE was filed on 04/07/2022.  
Claims 1-30 are pending.
Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/07/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-14, 16-22 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarik et al., (WO 2015191225, herein after Tarik) in view of Xu et al., (US 20170353839 A1, herein after Xu) and further in view of Jeon et al., (US 2019/0253986 A1, herein after Jeon). 
Claim 1,
	Tarik discloses a method of wireless communication performed by a base station (BS), comprising: receiving an indication of a traffic pattern for application traffic (¶ 0002: wireless communication systems; ¶ 0003: different applications utilizing cellular communication may have different characteristics; ¶ 0094:communication session between a particular UE and a base station. an indication of a traffic pattern; paragraph [0007], “the decision to transition a wireless device to C-DRX, the parameters of the C-DRX aperation, and/or the number of C-DRX cycles to skip may be informed by the type(s) of application traffic currently or recently being exchanged between the wireless device and the base station. For example, timing patterns, packet size patterns, quality of service class indicators (QCIs), and/or any of various other information which may be obtained or inferred from previous traffic may be used to predict future traffic patterns and thus to select appropriate C-DRX cycle length and/or other parameters", wherein in this way also an indication of a traffic pattern is received and wherein it is noted that the present wording of the feature comprises receiving the indication internally as well as from an external entity; figure 7)); determining, based at least in part on one or more measurements associated with the traffic pattern, one or more parameters for at least one of: a discontinuous reception (DRX) configuration for the application traffic, or a semipersistent scheduling (SPS) configuration for the application traffic (The BS 102 may also determine parameters of the C-DRX mode for the wireless device, and may also indicate (e.g., in the command to enter C-DRX or in a different Indication) the determined parameters of the C-DRX mode to the wireless device. The parameters of the C- DRX made may be determined based on any of various considerations, potentially including packet size and/or timing patterns of previous traffic between the base station and the wireless device, application traffic characteristics of a primary application active on the UE 106”; paragraph [0086]; figure 7); and transmitting, to a user equipment (UE) that is to receive the application traffic, an indication of the at least one of the DRX configuration or the SPS configuration (the BS 102 may transmit a command to enter C-DRX to the UE 106. Transmitting the command may be based at least in part on monitoring upcoming traffic for the UE 106 by the BS 102 ¶ [0084, 0085]).  
	Tarik does not disclose receiving, from an application server, an indication of a traffic pattern; wherein the one or more parameters are configured to synchronize the traffic pattern with DRX cycle of a user equipment (UE), or a SPS configuration for the application traffic, wherein the one or more parameters are configured to synchronize the traffic pater with an SPS cycle of the UE.
	Xu discloses receiving, from an application server, an indication of a traffic pattern (the UE receives the TMGI from the application server, and the TMGI is used for indicating the traffic information service, and is allocated by the BM-SC and acquired by the application server from the BM-SC, ¶ [0023], Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik by using the features, as taught by Xu in order to efficiently improve the utilization of network resources, ¶ [0008].
 	Jeon discloses wherein the one or more parameters are configured to synchronize the traffic pattern with DRX cycle of a user equipment (UE), (this limitation is considered optional therefore patentable weight is not given) or a SPS configuration for the application traffic, wherein the one or more parameters are configured to synchronize the traffic pater with an SPS cycle of the UE (Based on the traffic pattern information, the base station DU may determine one or more configuration parameters for an uplink (e.g., wireless device-to-base station) and/or a sidelink (e.g., wireless device-to-another wireless device) associated with the wireless device. The configuration parameters may comprise semi-persistent scheduling (SPS) (e.g., configured scheduling (CS), grant free (GF) scheduling and/or configured grant (CG) scheduling, etc.) configuration parameters. The base station may send (e.g., transmit) the configuration parameters to the base station CU. The wireless device may receive the configuration parameters from the base station CU via a second RRC message ¶ [0316]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik and Xu by using the features, as taught by Jeon in order to efficiently improve wireless communications between the wireless and the base station, ¶ [0317].
Claim 9 encompass limitations that are similar to limitations of claim 1 except “UE transmitting a request for at least one of a DRX configuration or an SPS configuration for application traffic”.  Tarik discloses (the UE 106 may (e.g., optionally) transmit a request to enter C-DRX to the BS 102. The request may, for example, indicate to the BS 102 that the UE 106 is willing to enter C-DRX ¶ [0083, 0007, 0008, and 0084]).  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 16 encompass limitations that are similar to limitations of claims 1 and 9.  Thus, it is rejected with the same rationale applied against claims 1 and 9 above.
Claim 26,
	Tarik discloses a method of wireless communication performed by an application server, comprising: an indication of a traffic pattern for application traffic (¶ 0002: wireless communication systems; ¶ 0003: different applications utilizing cellular communication may have different characteristics; ¶ 0094:communication session between a particular UE and a base station. an indication of a traffic pattern; paragraph [0007], “the decision to transition a wireless device to C-DRX, the parameters of the C-DRX aperation, and/or the number of C-DRX cycles to skip may be informed by the type(s) of application traffic currently or recently being exchanged between the wireless device and the base station. For example, timing patterns, packet size patterns, quality of service class indicators (QCIs), and/or any of various other information which may be obtained or inferred from previous traffic may be used to predict future traffic patterns and thus to select appropriate C-DRX cycle length and/or other parameters", wherein in this way also an indication of a traffic pattern is received and wherein it is noted that the present wording of the feature comprises receiving the indication internally as well as from an external entity; figure 7)) receiving, from the user equipment (UE) or the network controller, an indication of at least one of: a discontinuous reception (DRX) configuration associated with the UE, or a semi persistent scheduling (SPS) configuration associated with the UE (¶ [0008, 0083, 0084] wherein the request to enter C-DRX represents an indication of a DRX configuration; figure 7);and adjusting, based at least in part on at least one of the DRX configuration or the SPS configuration, the traffic pattern to be transmitted to the UE (¶ [0008, 0075, 0081, 0085, 0086, 0092, 0093]; ¶ [0091], “to maintain the C-DRX pattern for the primary application and maximize UE power conservation and/or network resource efficiency, the UE 106 and/or the BS 102 may bundle data for traffic of best effort application(s) and the primary application(s), and the best effort traffic will be sent along with the primary application traffic”, which implies adjusting a traffic pattern; figure 7).
	Tarik does not disclose explicitly an application server providing to a UE or a network controller, an indication of a traffic pattern; wherein the one or more parameters are configured to synchronize the traffic pattern with DRX cycle of a user equipment (UE), or a SPS configuration for the application traffic, wherein the one or more parameters are configured to synchronize the traffic pater with an SPS cycle of the UE.
	Xu discloses an application server providing to a UE or a network controller, an indication of a traffic pattern (the UE receives the TMGI from the application server, and the TMGI is used for indicating the traffic information service, and is allocated by the BM-SC and acquired by the application server from the BM-SC, ¶ [0023], Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik by using the features, as taught by Xu in order to efficiently improve the utilization of network resources, ¶ [0008].
Jeon discloses wherein the one or more parameters are configured to synchronize the traffic pattern with DRX cycle of a user equipment (UE), (this limitation is considered optional therefore patentable weight is not given) or a SPS configuration for the application traffic, wherein the one or more parameters are configured to synchronize the traffic pater with an SPS cycle of the UE (Based on the traffic pattern information, the base station DU may determine one or more configuration parameters for an uplink (e.g., wireless device-to-base station) and/or a sidelink (e.g., wireless device-to-another wireless device) associated with the wireless device. The configuration parameters may comprise semi-persistent scheduling (SPS) (e.g., configured scheduling (CS), grant free (GF) scheduling and/or configured grant (CG) scheduling, etc.) configuration parameters. The base station may send (e.g., transmit) the configuration parameters to the base station CU. The wireless device may receive the configuration parameters from the base station CU via a second RRC message ¶ [0316]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik by using the features, as taught by Jeon in order to efficiently improve wireless communications between the wireless and the base station, ¶ [0317].
Claims 2, 11, 17 and 27,
	Tarik discloses wherein the application traffic is periodic, non time sensitive communication (non-TSC), and is not carried over a delay critical guaranteed bit rate (GBR) type of Quality of Service (QoS) flow (As the primary application in such a case may have a target latency (e.g., based on application needs and/or priority level) and may exhibit a periodic traffic pattern, in some instances the C-DRX cycle of the UE 106 may be configured specifically based on the primary application. For example, C-DRX cycle characteristics (e.g., C-DRX cycle length, on-duration length, and/or inactivity timer length, among various possibilities) for the UE 106 may be selected by the base station 102 based on latency considerations and/or a typical traffic periodicity of the primary application (e.g., such that the C-DRX cycle length matches the traffic periodicity of the primary application), ¶ [0090]).  
Claim 11 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 17 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 27 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claims 3, 12 and 18,
	Tarik discloses wherein the traffic pattern comprises at least one of: a traffic cycle associated with the application traffic, a traffic burst size associated with the application traffic, or a starting time or phase of the application traffic (a periodic traffic pattern, in some instances the C-DRX cycle of the UE 106 may be configured specifically based on the primary application. For example, C-DRX cycle characteristics (e.g., C-DRX cycle length, on-duration length, and/or inactivity timer length, among various possibilities) for the UE 106 may be selected by the base station 102 based on latency considerations and/or a typical traffic periodicity of the primary application (e.g., such that the C-DRX cycle length matches the traffic periodicity of the primary application) ¶ [0090]. The parameters of the C-DRX mode may be determined based on any of various considerations, potentially including packet size and/or timing patterns of previous traffic between the base station and the wireless device, application traffic characteristics of a primary application active on the UE 106, ¶ [0085]).  
Claim 12 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claim 18 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claims 6, 13, 19 and 28
Tarik discloses wherein the one or more parameters comprise at least one of: a first offset between the traffic cycle associated with the application traffic and the DRX cycle, a second offset between the traffic cycle associated with the application traffic and an SPS cycle, a traffic burst size for the application traffic, an SPS grant size, or a starting time of the application traffic (the decision to transition a wireless device to C-DRX, the parameters of the C-DRX operation, and/or the number of C-DRX cycles to skip may be informed by the type(s) of application traffic currently or recently being exchanged between the wireless device and the base station. For example, timing patterns, packet size patterns, quality of service class indicators (QCIs), and/or any of various other information which may be obtained or inferred from previous traffic may be used to predict future traffic patterns and thus to select appropriate C-DRX cycle length and/or other parameters, ¶ [0007, 0008, 0075, 0081-0087]).  
Claim 13 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claim 19 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above. 
Claim 28 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claims 7 and 20,
Tarik discloses performing the one or more measurements associated with the traffic pattern (The BS 102 may also determine parameters of the C-DRX mode for the wireless device, and may also indicate (e.g., in the command to enter C-DRX or in a different Indication) the determined parameters of the C-DRX mode to the wireless device. The parameters of the C- DRX made may be determined based on any of various considerations, potentially including packet size and/or timing patterns of previous traffic between the base station and the wireless device, application traffic characteristics of a primary application active on the UE 106”; paragraph [0086]; figure 7) .  
Claim 20 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claims 8, 21 and 30,
	Tarik discloses wherein the one or more measurements comprise at least one of: 0097-081975192527 one or more downlink traffic measurements associated with the traffic pattern, or one or more uplink traffic measurements associated with the traffic pattern (either or both of the BS 102 and the UE 106 may monitor upcoming traffic / upcoming scheduling information for the UE 106. the BS 102 has knowledge of upcoming data to be transmitted to the UE 106 on the downlink and may be able to infer whether or not there is upcoming data to be received from the UE 106 on the uplink. ¶ [0081]. ¶ [0008, 0075, 0081, 0085, 0086, 0092, 0093]; ¶ [0091], “to maintain the C-DRX pattern for the primary application and maximize UE power conservation and/or network resource efficiency, the UE 106 and/or the BS 102 may bundle data for traffic of best effort application(s) and the primary application(s), and the best effort traffic will be sent along with the primary application traffic”, which implies adjusting a traffic pattern; figure 7).
Claim 21 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claim 30 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claim 10 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 14,
Tarik discloses providing the request from an application client of the UE to a modem of the UE (a wireless device may determine to transition to C-DRX prior to expiration of its C-DRX inactivity timer based on such analysis and/or monitoring and request early C-DRX entry from the base station ¶ [0008]); and providing the indication from the modem to the application client (The base station may agree and provide an indication to transition to C-DRX based solely on the wireless device's request, ¶ [0008]).
Claim 22,
Tarik discloses receiving the request in a radio resource control (RRC) communication, or receiving the request in a medium access control (MAC) control element (MAC-CE) communication (The request may take any desired form, such as a MAC control element (CE), an IE in an RRC message, etc. ¶ [0083]).
Claim 29,
Tarik discloses receiving an indication of at least one of: a downlink traffic offset between the application server and the UE, or an uplink traffic offset between the application server and the UE (the decision to transition a wireless device to C-DRX, the parameters of the C-DRX operation, and/or the number of C-DRX cycles to skip may be informed by the type(s) of application traffic currently or recently being exchanged between the wireless device and the base station. For example, timing patterns, packet size patterns, quality of service class indicators (QCIs), and/or any of various other information which may be obtained or inferred from previous traffic may be used to predict future traffic patterns and thus to select appropriate C-DRX cycle length and/or other parameters, ¶ [0007, 0008, 0075, 0081-0087]. Either or both of the BS 102 and the UE 106 may monitor upcoming traffic / upcoming scheduling information for the UE 106. The BS 102 has knowledge of upcoming data to be transmitted to the UE 106 on the downlink and may be able to infer whether or not there is upcoming data to be received from the UE 106 on the uplink. ¶ [0081].).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarik in view of Xu, Jeon and Li et al., (US 2021/0168584 A1, herein after Li).
Claim 4,
	Tarik does not disclose wherein receiving the indication of the traffic pattern via at least one of: 0097-081974192527 a network exposure function (NEF) device, a policy control function (PCF) device, an access and mobility management function (AMF) device, or a session management function (SMF) device.  
	Li discloses receiving the indication of the traffic pattern via at least one of: 0097-081974192527 a network exposure function (NEF) device, a policy control function (PCF) device, an access and mobility management function (AMF) device, or a session management function (SMF) device (a defined traffic pattern of the MO traffic, e.g., periodic data with a time interval, average data size, data rate, and an expected starting time of the data transfer; a reference to charging policy ¶ [00940]. an indication that it is for MO traffic; a PDU session identifier (ID) indicating the PDU session that the UE may want to use for MO BDT, which may be an existing PDU session that goes from RAN to UPF or AMF-NEF path, ¶ [0090]).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik by using the features, as taught by Li in order to efficiently reduce end to end latency, ¶ [0056].
Xu discloses receiving the indication of the traffic pattern from the application server (the UE receives the TMGI from the application server, and the TMGI is used for indicating the traffic information service, and is allocated by the BM-SC and acquired by the application server from the BM-SC, ¶ [0023], Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik by using the features, as taught by Xu in order to efficiently improve the utilization of network resources, ¶ [0008].
.
Claims 5, 15, 23, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarik, Xu, Jeon and Vangala et al., (US 20170034869 A1, herein after Vangala).
Claims 5 and 23,
	Tarik, Xu and Li do not disclose receiving the indication of the traffic pattern in a quality of service (QoS) profile associated with a QoS flow for the application traffic.
	Vangala discloses receiving the indication of the traffic pattern in a quality of service (QoS) profile associated with a QoS flow for the application traffic (In 702, a UE 106 may transmit an indication of one or more types of expected upcoming data traffic (e.g., uplink traffic, and/or downlink traffic) to a (e.g., serving) base station 102 ¶ [0105]. the indication may implicitly include information regarding some or all such characteristics of the upcoming data traffic. For example, different ‘classes’ of data traffic (e.g., similar or different to typical ‘Quality of Service’ or ‘QoS’ data classes) may be defined as each having a set of some or all of such characteristics and/or any of various other characteristics. For example, a table defining ‘RAN QoS’ or ‘RQoS’ (or ‘Application QoS’ or ‘AQoS’ if preferred) classes and parameters may be used, ¶ [0107, 0108]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik, Xu and Jeong by using the features, as taught by Vangal in order to efficiently improving network performance, ¶ [0111].
Claim 23 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 15,
Tarik, Xu and Jeon do not disclose initiating a quality of service (QoS) flow for the application traffic; and transmitting the request based at least in part on initiating the QoS flow.
Vangala discloses initiating a quality of service (QoS) flow for the application traffic (In 702, a UE 106 may transmit an indication of one or more types of expected upcoming data traffic (e.g., uplink traffic, and/or downlink traffic) to a (e.g., serving) base station 102 ¶ [0105]. the indication may implicitly include information regarding some or all such characteristics of the upcoming data traffic. For example, different ‘classes’ of data traffic (e.g., similar or different to typical ‘Quality of Service’ or ‘QoS’ data classes) may be defined as each having a set of some or all of such characteristics and/or any of various other characteristics ¶ [0107, 0108]); and transmitting the request based at least in part on initiating the QoS flow (a wireless device may be provided by a cellular network with a choice of multiple possible configuration sets, each of which may specify configuration parameters for multiple configuration options. The wireless device may be able to select a preferred configuration set, based on its current application traffic type, pattern, or any of various other considerations ¶ [0023]. A UE 106 may transmit an indication of one or more types of expected upcoming data traffic (e.g., uplink traffic, and/or downlink traffic) to a (e.g., serving) base station 102 or MME/(S/P)GW ¶ [0105]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik, Xu and Jeon by using the features, as taught by Vangal in order to efficiently improving network performance, ¶ [0111].
Claim 24,
	Tarik, Xu and Jeon do not disclose determining the one or more parameters based at least in part on the QoS flow associated with the application traffic.
Vangal discloses determining the one or more parameters based at least in part on the QoS flow associated with the application traffic (In 702, a UE 106 may transmit an indication of one or more types of expected upcoming data traffic (e.g., uplink traffic, and/or downlink traffic) to a (e.g., serving) base station 102 ¶ [0105]. the indication may implicitly include information regarding some or all such characteristics of the upcoming data traffic. For example, different ‘classes’ of data traffic (e.g., similar or different to typical ‘Quality of Service’ or ‘QoS’ data classes) may be defined as each having a set of some or all of such characteristics and/or any of various other characteristics. For example, a table defining ‘RAN QoS’ or ‘RQoS’ (or ‘Application QoS’ or ‘AQoS’ if preferred) classes and parameters may be used, ¶ [0107, 0108]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik, Xu and Jeon by using the features, as taught by Vangal in order to efficiently improving network performance, ¶ [0111].
Claim 25,
	Tarik, Xu and Jeon do not disclose a QoS flow indicator associated with the QoS flow.
	Vangal discloses a QoS flow indicator associated with the QoS flow (it may also be possible for the UE to provide a ‘dynamic’ or supplemental indication, for example adding a ‘Class D’, ¶ [0134]. the UE 106 may choose to transmit data of the class specified in the indication, ¶ [0117]. certain RRC connection characteristics may be associated (e.g., by mutual exchange between the UE 106 and the BS 102 or other network elements, or in a statically/predetermined manner such as according to specification documents) with certain data traffic types or classes, such that indication of a type of data traffic associated with a particular scheduled upcoming RRC connection may implicitly indicate some or all of the characteristics of that scheduled upcoming RRC connection ¶ [0113])/
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarik, Xu and Jeon by using the features, as taught by Vangal in order to efficiently improving network performance, ¶ [0111].
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 16 and 26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamato et al., (US 20070129072 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on Monday-Friday 10:00 A.M-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473